Citation Nr: 1229532	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a thoracic vertebral fracture.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  This case was subsequently transferred to the Chicago, Illinois RO.  

In October 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

In its February 2011 Remand, and again in its September 2011 Remand, the Board noted that the issues of (1) entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, and (2) entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, were raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over them, and they were referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (holding that the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that no action appears to have been taken with respect to these referred issues since the time of the February 2011 remand, so these issues are again referred to the AOJ for appropriate action


FINDINGS OF FACT

1.  The Veteran had a compression fracture of the T-8 vertebra prior to entrance onto active service and noted on a medical examination report at the time of entrance into active service.  

2.  The Veteran did not have a fracture of any vertebrae other than T-8 prior to active service.  

2.  There was no increase in disability of the Veteran's preexisting T-8 compression fracture during active service.  


CONCLUSION OF LAW

The criteria for service connection or service aggravation of a T-8 compression fracture have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and records of treatment at Brookside Medical Group and at Roscoe Chiropractic Clinic.  The Veteran requested that VA assist him in obtaining records of treatment of his back by Papke Chiropractic Care.  In June 2006 and in September 2006, the RO sent letters to Papke Chiropractic Care requesting the evidence.  It informed the Veteran in September 2006 that it had made a second and final request for those records and that it was ultimately the Veteran's responsibility that VA receive the records.  It also sent a letter to Dr. A.-B. that month requesting treatment records.  In the January 2007 rating decision, the RO provided a list of evidence, including that it had received a reply from Dr. A.-B. that he had no medical evidence to offer and that Papke Chiropractic Care had not replied to the RO's request for evidence.  It informed him of this again in the August 2007 rating decision and in the March 2008 statement of the case.  These actions by the RO satisfied VA's duty to assist the Veteran in obtaining the records that he identified.  

VA provided an examination and obtained a relevant medical opinion in April 2011.  The examiner, a physician, indicated that he had reviewed the Veteran's claims file, he described the Veteran's back disability in detail, and he provided an analysis to support his conclusion that it was less likely than not that the Veteran's pre-existing back disability increased in severity during service.  In September 2011, VA obtained another relevant opinion.  The examiner rendering the second opinion was a different physician and indicated that he had reviewed the claims file, which included additional post service evidence not associated with the claims file in April 2011.  Because, the opinions relied on a sufficient history of the disability, described the disability in sufficient detail, and provided an analysis that VA can weigh against other evidence, the opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120,123-24 (2007).  

In February 2011, the Board remanded this matter for the RO/AMC to obtain the Veteran's treatment records from VA facilities in Madison, Wisconsin and Bay Pines, Florida, and to afford the Veteran a medical examination and obtain a relevant medical opinion.  In September 2011, the Board again remanded the matter, noting that the records had been obtained from the VAMC in Madison Wisconsin but not from the Bay Pines Florida VAMC as it directed in the previous Remand.  The Board directed the RO/AMC to obtain any outstanding records of treatment at the Bay Pines VAMC.  It also directed that after any such records were associated with the claims file an addendum medical opinion was to be obtained that included review of the claims file.  

Pursuant to that Remand, the AMC obtained, and associated with the claims file, records of treatment 2007 to 2011 at the Bay Pines VAMC and related Community Based Outpatient Clinics (CBOCs).  It then obtained the September 2011 opinion already discussed.  

Based on the actions of the RO and AMC, the Board concludes that there has been compliance with its Remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The electronic portion of the Veteran's claims file includes VA outpatient treatment records from January and February 2012.  Those records do not include any reference to any portion of his spine and do not include any complaints of symptoms involving his spine.  Rather , the records refer to skin lesions, knee pain, and cardiac findings.  The records are therefore not pertinent to the issue on appeal.  See 38 C.F.R. § 20.1304(c) (2011).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


II.A.  Service Connection - Factual Background

In his April 2006 claim, the Veteran reported that he had back problems.  He acknowledged that he had an accident prior to entry into service.  He contended that the injury he suffered prior to service was aggravated by the lifting, bending, and twisting involved in his military occupation of cannon operator.  

Service treatment records include a report of medical examination conducted in September 1966 at the time of the Veteran's acceptance into active service.  This report indicates that the Veteran had an abnormal clinical evaluation of his spine.  Annotations were "BACK TROUBLES" and "KYPHOSIS, DORSAL MILD."  Another annotation was as follows:  "X ray reveals [illegible] narrowing in length of D-8 consistent [with] diagnosis of an old compression fx, mild and healed otherwise is neg (see old x-ray report)."  In a section for summary of defects and diagnoses the following is noted:  "Hx of fracture D8 1963 [with] chiropractic Rx since that time - X rays here NOD" and "old comp fx D8."  

There is also a radiology report from July 1966 indicating x-rays were requested for "waiver dorsal spine."  Pertinent clinical history is listed as compression fracture of D8 in 1963.  The text of the report is "mild narrowing in height of D-8 consistent with diagnosis of an old compression fracture, mild & healed otherwise is neg."  

There is also an earlier pre-induction examination report and radiographic report from December 1963 when the Veteran apparently sought entrance into active service.  The report of medical examination noted that x-rays showed moderate anterior wedging of D-8 from healed compression fracture, as well as some narrowing of corresponding disc spaces for cartilage instability.  In a separation report of medical history completed by the Veteran in August 1968, he indicated that he was rejected in December 1963 because of a back injury.  

Service treatment records contain numerous reports of back symptoms from November 1966 through December 1967.  In November 1966, he reported back pain in the area of L4 and right leg pain.  

Of record is a November 1966 request for orthopedic clinic consult for low back pain.  The consultation report provides a diagnosis of old compression fracture D8.  The physician explained that the Veteran was in an automobile accident in 1963 and had back trouble since - mid dorsal back pain.  Summary of findings was a history of pain and chiropractic treatment.  He had slight kyphosis of the dorsal spine, no clinical scoliosis, full flexion and extension to the right and left, no pain to palpation, normal lumbar spine x-ray, and mild compression fracture of D8 shown on x-ray

In April 1967 he reported lumbar pain.  In May 1967 he reported pain in the lumbosacral region and was found to be tender over both sacroiliac joints.  In June 1967 the impression was chronic low back pain.  He continued to report low back pain through December 1967.  At that point an orthopedics consult was requested with a reason of "[b]ack pain aggravated by lifting since injury in 1963.  Evaluate for profile."  The consultation report was as follows:  

Hx of back pain for some time occurs over entire low back [illegible] and down [illegible] lg.  P.E.  Back straight.  No paravetebral muscle spasms.  No point tenderness.  SLR neg.  Lesegs sign neg.  Can touch toes with knees in full ext. [without] pain.  Neuro - neg.  Imp.  Can find absolutely no objective  evidence of back pathology.  Recommend:  full duty.  

The first evidence of any back symptoms post service is found in May 1979 treatment notes from Brookside Medical Group.  These notes document that the Veteran reported two months of low back ache.  They do not refer to his active service.  Treatment notes from Roscoe Chiropractic Clinic document treatment for a number of conditions, including back pain, from 1992 to 2001.  These records do not refer to the Veteran's active service or to onset dates earlier than the treatment dates.  

A September 2006 VA patient history lists that he had fractured vertebrae due to falls and a motor vehicle accident.  Beginning in July 2008 and carried through 2010 is a listing in the VA treatment records that the Veteran had compression fracture from trauma due to fall from 2 stories as per the Veteran's report, and the automobile accident.  It states that x-rays showed L1, L2, L3 were normal in April 2006.  

VA afforded the Veteran an examination in June 2007.  During the examination he reported that his service in an artillery unit involved a lot of heavy lifting and he developed back pain worse than prior to entrance into active service.  He reported that after separation from service in 1968 he continued to have low back pain and that it had increased over the past several years.  The Veteran reported that in addition to the automobile accident in 1963 he had a fall in the 1970's that resulted in a fracture of his upper cervical vertebrae.  

X-rays showed disk space narrowing in the cervical vertebrae and fracture deformities and degenerative changes in the lumbar spine.  As to the thoracic spine, x-rays did not show abnormalities other than mild loss of height at T-8 and stable degenerative changes.  Assessment was degenerative joint disease.  The examiner provided the following opinion:  

It is at least as likely as not that the veteran's back condition, which existed prior to service, was aggravated during service due to repetitive lifting.  The aggrevation (sic) is not the likey (sic) cause of his DJD.   HJis (sic) DJD is far more likey (sic) related to the traumatic injuries that he had unrelated to service and thus the aggrevation (sic) did not likey (sic) cause progression beyond the normal progreesion (sic).  

The examiner stated that the Veteran's claims file was not available for review.  

There is another report of the June 2007 examination, printed nine days later.  In that report the examiner stated that he had reviewed the claims file.  He summarized the service treatment record reports, with the only inaccuracy being that he stated the date of a separation examination was in August 1969. - the correct date is August 1968.  The examiner provided the following assessment:  

Degenerative joint disease of the cervical, thoracic, and lumbar spine.  It is not as (sic) least as likely as not that the veteran's back condition was aggrevated (sic) by his miltary (sic) service.  He had no significant back trauma in the mililtary (sic).  The backpain in the military all referred to his pre-existing pain and thus it appeared to be a continuation of his pain.  Lifting in the military likley (sic) caused temporary aggrevation (sic).  It is highly unlikey (sic) that the DJD on xray is related to his military service as he did not have major back trauma in the military.  

In August 2007, the RO issued another rating decision in which it denied service connection for degenerative joint disease of the thoracolumbar spine, listed as item 2 in the decision, and continued the denial of service connection for compression fracture at T8, listed as item 3 in the decision.  The Veteran submitted a writing in September 2007, stating that he disagreed with that decision and explaining "in item three you recognize that I had a preexisting back condition, but fail to see how lifting 105 howitzers aggravated my back.  I was rated 1Y after my initial physical for military service on December 10, 1963, and without a physical I was later drafted in October 1966 to do heavy lifting."  (original all in upper case).  

In his May 2007 VA Form 9 substantive appeal, the Veteran reiterated his contention that his preexisting back injury was aggravated by heavy lifting during service.  He argued that the RO's decision was incorrect in that it was based on service connection for compression fracture of T-8.  He stated as follows:  "Prior to going into the service, I fractured 3- Vertebra, but NOT T-8.  These three breaks were lower down on my back.  The T-8 break did not take place until after I left the service.  I do not understand why ONLY the T-8 Fracture was evaluated."

During the hearing before the undersigned, the Veteran testified that he first injured his back in an automobile accident in September 1963.  He described that injury as a fracture of three vertebrae.  He testified as to his belief that his back condition increased in disability during basic training and during service in Vietnam.  He described his Vietnam service as serving with an artillery unit and working as a radioman forward observer in a water tower.  He testified that he filled sandbags, moved the 105 millimeter gun, spread and dug trails, broke down and cleaned weapons, put ammunition in a sack, and performed other physical labor.  

Determining that the June 2007 examination was internally inconsistent, the Board remanded the issue for another examination in February 2011 and the examination was conducted in April 2011.  The examining physician accurately summarized the history of the Veteran's back symptoms and treatment.  Thoracic x-rays showed significant loss of vertebral height at T9.  The examiner stated this was consistent with a prior T9 compression fracture.  Diagnosis was T9 vertebral body compression fracture and degenerative arthritis of the thoracic spine.  H provided the following assessment:  

With regards to the veteran's thoracic spine, he sustained vertebral body compression fractures prior to his service duties.  There was no injury or trauma in the service and thus it is less likely as not that any of the veteran's service duties aggravated or caused a permanent increase in severity of his vertebral compression fractures.  The degenerative arthritis of his thoracic spine is less likely as not caused by or a result of in-service duties it is much more likely a result of the compression fractures that were sustained prior to his service duties.  

The Board again remanded the issue in September 2011 to obtain any outstanding VA treatment records and then submit the claims file for another opinion that took into account the records recieved.  It requested that the physician who rendered the earlier opinion perform this task but if he was not available to request completion by a similarly qualified examiner.  As the physician who had rendered the earlier opinion was not available, another physician reviewed the claims file and rendered an opinion in September 2011.  He concluded that "the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  He provided the following rationale:

Chronic back pain following a thoracic spine compression fracture is common, regardless of activity level.  Without a specific / inciting event while in the service, there is no medical reason that the veterans (sic) T9 vertebral body compression fracture and degenerative arthritis of the thoracic spine was permanently aggravated by his service nor do I see any
evidence of this.  To summarize, it is my opinion the veteran's T9 vertebral body compression fracture and degenerative arthritis of the thoracic spine were not aggravated or permanently increase in severity during active military duty.  


II.B.  Service Connection - Analysis

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112 , 1132; 38 C.F.R. § 3.304 . 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

In Wagner v. Principi, 370 F.3d 1089 , the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained the difference between claims for disorders which were incurred in active service as opposed to conditions which were aggravated by active service. The Federal Circuit explained as follows: 

if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service -connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease.""[citations omitted]. 

Id. at 1096  . 

An "increase in disability" during service requires that the underlying preexisting condition increase in disability, as opposed to the symptoms of the condition or flare-ups of the condition.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding "that evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.A. § 1153 unless the underlying condition is worsened"); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991 (holding "that  temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to the symptoms, is worsened").  

In the instant case, the Veteran's compression fracture of T-8 was noted at the examination report at entrance into service.  The Board has considered the Veteran's assertion that his 1963 automobile accident resulted in fractures of three vertebrae lower in the spine than T-8 and that the T-8 fracture occurred after service.  He has supported this statement with no evidence other than the statement itself.  The evidence from 1963 and 1966, including x-ray evidence, clearly shows that the Veteran has a compression fracture of T-8.  The November 1966 orthopedic consultation report of normal lumbar spine x-rays is evidence against a finding that he had lumbar spine fractures at that time or any earlier time.  That evidence the Board finds more probative than the Veteran's statement.  This is because the evidence consists of objective diagnostic findings - the x-ray results - and because it was created more contemporaneous to the automobile accident and his service than the statements of the Veteran made some 40 years later, in conjunction with a claim for benefits.  His later statements are subject to the effect of time on memory while the documents from 1963 and 1966 are not.  It is for these reasons that the Board finds the earlier evidence more probative as to what preexisted his entrance into active service.  

The Board finds that he had a preexisting compression fracture of T-8 noted at entrance into active service in 1966 and no other preexisting vertebral fractures.  Here, the Board notes that the Veteran's claim has always been one of aggravation of a preexisting injury.  The only preexisting injury of his spine was to the T-8 vertebra. 

The Veteran does not contend that he engaged in combat with the enemy; nor has he described any such engagement.  His DD 214 does not provide any indication, such as through certain awards or medals, that he engaged in combat with the enemy.  Hence, 38 U.S.C.A. § 1154(b), the statutory provision regarding injuries alleged to have been incurred or aggravated in combat with the enemy, is not for application.  

As the burden lies with the Veteran to show that his compression fracture of T-8 increased in disability during service, the evidentiary standard applicable to that showing must be explained.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The claimant will be given the benefit of the doubt and will prevail when the evidence is in "relative equipoise," and the claim will be denied only if "a fair preponderance of the evidence is against the claim."  Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 (1990). 

The burden of showing an increase in disability can thus be met if either the preponderance of evidence shows that disability due to his  T-8 compression fracture increased in severity during service or the evidence is approximately balanced (in "relative equipoise") as to this question.  

Therefore, the initial question is whether the evidence is at least in equipoise as to whether disability due to the T-8 compression fracture increased in severity during his active service.  If this is not met, the burden never shifts to VA to demonstrate by a clear and unmistakable evidence that an increase occurred but was not beyond the natural progression of the condition.  Here, the preponderance of evidence is against a finding that there was an increase in disability of the T-8 compression fracture during active service.  

At this point, the Board notes that from the context of the medical evidence of record it is clear that D-8 and T-8 both refer to the same vertebra, that of the dorsal / thoracic spine.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2034 30th. ed. (2003).  

The Board has considered the Veteran's statements that his T-8 compression fracture increased in disability during service, including his statement that such increase was caused by heavy lifting of howitzers and other such strenuous activity during service.  There is no indication that the Veteran has expertise in medical matters.  Whether non-expert (lay) opinions such as this one are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Board finds that the question of whether there has been an increase in severity of the underlying preexisting condition, as opposed to symptoms or flare-ups of symptoms of the condition, is a complex question and not determinable by observation of such symptoms as pain.  Here, the Veteran has not shown a basis for why heavy lifting or other strenuous activity would cause an increase in disability of the underlying preexisting T-8 compression fracture.  He has not shown how he would be able to determine, from symptoms experienced, that the underlying condition increased in disability.  In making this determination, the Board has considered the expert opinion evidence that is of record.  In particular, the explanation by the physician in September 2011 that chronic back pain following a thoracic spine compression fracture is common, regardless of activity level and that without a specific inciting event there is no medical reason that the compression fractured was permanently aggravated during service.  As such, the Board finds that the question of whether there has been an increase in the disability of the underlying condition is not subject to lay opinion evidence.  Hence, the Veteran's statement that heavy lifting aggravated his thoracic compression fracture is not competent evidence as the term "aggravated" has been interpreted by the Veterans Court and the Federal Circuit.  

Service treatment records show only that the Veteran had back pain during service.  The April 2011 opinion is evidence that back pain is common result of a compression fracture.  This opinion thus is evidence that the Veteran's back pain during service is not, of itself, evidence of an increase in severity of his compression fracture.  Records from his period of service also provide evidence against a finding of an increase in severity of the condition.  In particular, the 1966 orthopedic consult stated that the clinician could find absolutely no objective  evidence of back pathology and recommended return to full duty.  There is no evidence that his thoracic compression fracture increased in disability during service; in fact, there is medical evidence that it did not increase in disability during service.  

The Board affords only the most minimal of probative weight to the opinion following the June 2007 examination in which the examiner stated that it was at least as likely as not that his back condition was aggravated by repetitive lifting during service.  At that point, the examiner did not have sufficient facts to make the determination as the examiner did not have the Veteran's medical history for review.  After review of the claims file, that examiner changed his opinion to one of it being less likely than not that the Veteran's back condition was aggravated by service.  It is for these reasons that the Board assigns minimal probative weight to the favorable opinion.  

The most probative evidence as to an increase in disability of the thoracic vertebra compression fracture is the September 2011 opinion.  The examiner had sufficient facts before him, appears to have reliably applied reliable medical principles to those facts, and he provided logical reasoning to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008).  

It is recognized that the 2011 examination reports referred to a T9 compression fracture rather than a T8 compression fracture.  The Board finds that this discrepancy does not render the examinations and opinions inadequate.  Given that the T8 and T9 vertebra are adjacent and that the explanation for why there was no increase in severity during service is unaffected by whether it was a T8 or T9 vertebra involved, the Board finds that this discrepancy is of no practical significance.  

For the reasons stated above, the Board finds that the preponderance of evidence is against a finding that the Veteran's pre-existing T-8 compression fracture, noted on examination at entrance into active service, increased in disability during his active service.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for residuals of a thoracic vertebral fracture is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


